Case: 13-14081   Date Filed: 03/24/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14081
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-387-943



MARYNA OZEROVA,

                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 24, 2014)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
                Case: 13-14081        Date Filed: 03/24/2014      Page: 2 of 3


PER CURIAM:



       Maryna Ozerova -- who had the burden of proof -- seeks review of the

BIA’s final order affirming the IJ’s denial of her application for asylum and

withholding of removal. * Briefly stated, the appeal presents these issues:

      1. Whether substantial evidence supports the denial of Ozerova’s
application for asylum and withholding of removal based upon an adverse-
credibility determination and a lack of corroborating evidence.

       2. Whether the BIA erred in concluding that, in the alternative, Ozerova
failed to establish the eligibility for asylum.

       The IJ and BIA provided specific and cogent reasons for the adverse-

credibility finding (the record does not compel the conclusion that the adverse-

credibility was unfounded), and substantial evidence supports the determinations

of adverse credibility and lack of reasonably available corroboration. Besides, the

IJ’s and BIA’s decisions to deny Ozerova’s application for asylum -- no past

persecution proved and no countrywide persecution proved -- were based on

reasonable, substantial, and probative evidence; and the record as a whole does not




*
 Ozerova did not challenge the IJ’s denial of her eligibility for CAT relief in her appeal to the
BIA. As a result, she did not exhaust her administrative remedies relating to her claim for CAT
relief, and this Court lacks jurisdiction to consider the issue. See Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). Ozerova also does not raise before this
Court any challenge to the denial of the CAT claim, thereby abandoning her claim on appeal.
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (a party abandons claims
that she does not argue in her brief). Thus, this appeal concerns only the denial of Ozerova’s
petition for asylum and withholding of removal.
                                                2
              Case: 13-14081    Date Filed: 03/24/2014   Page: 3 of 3


compel reversal. Accordingly, we deny the petition for review. For background,

see Ruiz v. U. S. Atty. Gen., 440 F.3d 1247, 1254-59 (11th Cir. 2006).

      PETITION DENIED.




                                         3